Name: Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32002R0494Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e Official Journal L 077 , 20/03/2002 P. 0008 - 0010Commission Regulation (EC) No 494/2002of 19 March 2002establishing additional technical measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, eTHE COMMISSION THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(1), as last amended by Regulation (EC) No 973/2001(2), and in particular Article 45(1) thereof,Whereas:(1) In November 2000, the International Council for the Exploration of the Sea (ICES) indicated that the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES division VIII a, b, d, e is at serious risk of collapse.(2) The majority of the stock inhabits ICES sub-areas V, VI, and VII and ICES divisions VIII a, b, d, e.(3) Commission Regulation (EC) No 1162/2001 of 14 June 2001 establishing measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e and associated conditions for the control of activities of fishing vessels(3) lays down a number of additional technical measures relevant to the recovery of this stock.(4) Those technical measures will remain in force until 1 March 2002. However, by that date the revision of Regulation (EC) No 850/98 will not have been achieved. An interruption of the application of the measures would cause serious harm to the stock of hake.(5) Therefore, immediate action is required to ensure that the measures laid down in Regulation (EC) No 1162/2001 continue to apply until the revision of Regulation (EC) No 850/98 is adopted by the Council.(6) Fishing with beam trawls of mesh size less than 100 mm within areas otherwise restricted to fishing with other towed gears of mesh size of 100 mm or greater is unlikely to imperil the conservation of the hake stock since such fishing with beam trawls incurs a very low level of hake taken as by-catches. It is necessary, however, to ensure that low by-catch levels are not exceeded and to limit the time period and geographical area in which such fishing may take place.(7) Article 2(2) of Regulation (EC) No 1162/2001 provides a derogation which is justified by the fact that the limit on the catches of hake would cause serious economic problems for small fishing vessels working on a daily basis. The derogation has negligible consequences regarding the conservation and recovery of the hake stock. It should therefore be maintained.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1This Regulation shall apply to fishing vessels operating within ICES sub-areas V and VI and ICES divisions VII b, c, f, g, h, j, k and ICES divisions VIII a, b, d, e.Article 21. Notwithstanding the conditions laid down in Article 4(4) and Article 15 of Regulation (EC) No 850/98, catches of hake (Merluccius merluccius) retained on board any vessel carrying any towed gear other than beam trawls of mesh size 55 to 99 mm may not be in excess of 20 % of the weight of the total catch of marine organisms retained on board and catches of hake retained on board any vessel carrying a beam trawl of mesh size range 55 to 99 mm may not be in excess of 5 % of the weight of the total catch of marine organisms retained on board.2. The conditions of paragraph 1 shall not apply to any vessel of length less than 12 metres overall which returns to port within 24 hours of its most recent departure from port.Article 3It shall be prohibited to use:(a) except in ICES sub-areas V and VI, any cod-end and/or extension piece of any towed net except beam trawls of mesh size greater than 55 mm which is not constructed of single-twine netting material of which no twine is of thickness greater than 6 mm or of double-twine netting material of which no twine is of thickness greater than 4 mm;(b) any demersal towed net other than beam trawl incorporating a cod-end of mesh size range 70 to 89 mm having more than 120 meshes in any circumference of the said cod-end excluding the joinings and selvages;(c) any demersal towed net which includes any individual quadrilateral mesh of which the bars of the mesh are not of approximately equal length;(d) any demersal towed net to which a cod-end of mesh size less than 100 mm is attached by any means other than being sewn into that part of the net anterior to the cod-end.Article 4It shall be prohibited to carry on board or deploy any beam trawl of mesh size equal to or greater than 70 mm unless the entire upper half of the anterior part of such a net consists of a panel of netting material of which no individual mesh is of mesh size less than 180 mm attached:- directly to the headline, or- to no more than three rows of netting material of any mesh size attached directly to the headline.The panel of netting shall extend towards the posterior of the net for at least the number of meshes determined by:(a) dividing the length in metres of the beam of the net by 12;(b) multiplying the result obtained in (a) by 5400;(c) dividing the result obtained in (b) by the mesh size, in millimetres, of the smallest mesh in the panel;(d) ignoring any decimal or other fractions in the result obtained in (c).Article 51. For the purposes of paragraph 2, the following geographical areas are defined:(a) the area enclosed by straight lines sequentially joining the following geographical coordinates and excluding any part of that area situated within the limit of 12 nautical miles calculated from the baselines of Ireland:53 °30'N, 11 °00'W53 °30'N, 12 °00'W53 °00'N, 12 °00'W51 °00'N, 11 °00'W49 °30'N, 11 °00'W49 °30'N, 07 °00'W51 °00'N, 07 °00'W51 °00'N, 10 °30'W51 °30'N, 11 °00'W53 °30'N, 11 °00'W;(b) the area enclosed by straight lines sequentially joining the following geographical coordinates and excluding any part of that area situated within the limit of 12 nautical miles calculated from the baselines of France:48 °00'N, 06 °00'W48 °00'N, 07 °00'W45 °00'N, 02 °00'W44 °00'N, 02 °00'Wa point on the coast of France at 44 °00'Na point on the coast of France at 45 °30'N45 °30'N, 02 °00'W45 °45'N, 02 °00'W48 °00'N, 06 °00'W.2. Within the areas defined in paragraph 1:- it is prohibited to conduct any fishing activity using any towed net other than beam trawls of mesh size range 55 to 99 mm,- it is prohibited to immerse, partially or wholly, or otherwise deploy for any purpose any towed net other than beam trawls which is of mesh size range 55 to 99 mm,- all towed nets other than beam trawls of mesh size range 55 to 99 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93 of 1 October 1993 establishing a control system applicable to the common fisheries policy(4).Within the area defined in paragraph 1(a):- it is prohibited to conduct any fishing activity using any fixed gear of mesh size less than 120 mm,- it is prohibited to immerse, partially or wholly or otherwise deploy for any purpose, any fixed gear of mesh size less than 120 mm,- all fixed gears of mesh size less than 120 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Within the area defined in paragraph 1(b):- it is prohibited to conduct any fishing activity using any fixed gear of mesh size less than 100 mm,- it is prohibited to immerse, partially or wholly or otherwise deploy for any purpose, any fixed gear of mesh size less than 100 mm,- all fixed gears of mesh size less than 100 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 61. Within the area defined in Article 5(1)(a), beam trawls of mesh size range 55 to 99 mm may be deployed or immersed partially or wholly only in that part of the area to the east of 07 °30'W and only in the period April to October.2. Within the area defined in Article 5(1)(b), beam trawls of mesh size range 55 to 99 mm may be deployed or immersed partially or wholly only in that part of the area to the south of 46 °00'N and only in the period June to September.3. Within those parts of the areas defined in Article 5(1)(a) or 5(1)(b) which lie outside the areas referred to in paragraphs 1 and 2, all beam trawls of mesh size range 55 to 99 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 7This Regulation shall enter into force the day following that of its publication in the Official Journal of the European Communities.It shall be applicable from 1 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 125, 27.4.1998, p. 1.(2) OJ L 137, 19.5.2001, p. 1.(3) OJ L 159, 14.6.2001, p. 4.(4) OJ L 261, 20.10.1993, p. 1.